 LOCAL LODGE1405,MACHINISTS621Local Lodge 1405,DistrictNo. 59,InternationalAs-Accordingly, we find that Dominion is engaged insociation of Machinists and AerospaceWorkers,commerce within the meaning of the Act, and thatAFL-CIOandDominionElectricCorporationitwill effectuate the policies of the Act to assert ju-andLocal 39, Metal Polishers,Buffers,Platersrisdiction herein.andPlaters'HelpersInternationalUnion,AFL-CIO, Partyin Interest.Case 8-CD- 106II.THE LABOR ORGANIZATIONS INVOLVEDMarch 21, 1968DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSThe parties stipulated, and -we find, that thePolishers and Machinists are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. TheWork in DisputeThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Dominion Electric Cor-poration, herein called Dominion, alleging thatLocal Lodge 1405, District No. 59, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, herein called Machinists, had violatedSection 8(b)(4)(ii)(D) of the Act, by engaging incertain proscribed activity with an object of forcingor requiring Dominion to assign the work in disputeto the Machinists -rather than to Local 39, MetalPolishers, Buffers, Platers and Platers' Helpers In-ternationalUnion,AFL-CIO,hereincalledPolishers or Local 39. A hearing was held beforeHearing Officer Charles Z. Adamson on September13 and November 20, 1967. Dominion, Machinists,and Polishers appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues: Thereafter, a brief was filedby Dominion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Boardmakes the following findings:1.THE BUSINESS. OF THE EMPLOYERThe parties stipulated, andwe find, thatDominion is an Ohio corporation engaged in themanufacture of small electrical household ap-pliances at its plant in Mansfield, Ohio. Dominionannually ships from its Mansfield plant, directly topoints located outside the State of Ohio, finishedproducts valued in an amount in excess of $50,000.The work which gave rise to this proceeding in-volves the operation of the Sunstrand PrecisionGrinding machine located in the drill press depart-ment of Dominion's Mansfield plant. The machinewas moved to its present location from Dominion'sTennesseeplantinApril1967,followingDominion's cessation of operations at the Tennes-see plant. Dominion uses this machine to grind ro-tors to precise dimensions. These rotors constitutea component part of small electric motors whichDominion installs in the portable electricalhousehold appliances it manufactures.Before a rotor is machined on the Sunstrand, it isrun through a die-cast machine and then throughseveral intermediate operations which remove themetal gates connecting the rotors. The rotor thenproceeds to the Sunstrand machine where theoperator places the rotor on a holder, inserts theholder into the machine, and presses a buttonwhich activates the machine and causes it to per-form the precision grinding of the rotor. The Sun-strand operator then places the rotor in a go-no-gogauge which measures the rotor. This gauge will notpass any rotor that does not meet the requiredtolerance of plus or minus one-one thousandth ofan inch.Following the transfer of the Sunstrand to theMansfield plant, a committee from the Polishersmet with Industrial Relations Manager Seybold onApril 19, 1967, and told Seybold that the work ontheSunstrandbelongedtotheemployeesrepresented by Polishers, The committee assertedthat article 1-C of the 1965-67 collective-bargain-ing agreement between the Polishers and Dominiongave the Polishers jurisdiction over the grindingoperations performed by the Sunstrand. Seybolddelayed decision at that time in order to allow theequipment to be examined by himself and the Com-pany's standards department. Following the April19 meeting, Seybold received a letter on April 22from Local 39's president, Tinkham, in which the170 NLRB No. 83 622DECISIONSOF NATIONALLABOR RELATIONS BOARDPolishers reiterated its claim to jurisdiction over theSunstrand machine.On April 25, Donald E. Wharton, businessrepresentative of theMachinists,wrote Seybold,claiming that the Machinists had jurisdiction overthe Sunstrand.In a meeting with the Polishers on or about April25, Seybold agreed that Dominion would not startoperating the Sunstrand until the Company hadmade a -firm decision as to which union had ju-risdiction over the Sunstrand.On April 28, Seybold wrote the disputing Unions,advising each of them that after an evaluation ofvarious factors, including-the kind of skills requiredfor the work, the efficiency of its operations, andthe Board's -determination of a related work disputein a prior case involving the same unions,' the Em-ployer had decided to award the work to theMachinists.Subsequent to the assignment, and after theMachinistsbeganoperatingtheSunstrand,Polishers filed a grievance regarding the assign-ment.Thereafter, the Polishers and Dominionagreed to waive the lower steps of the grievanceprocedure provided for in their collective-bargain-ing contract, and to arbitrate the question ofwhether article 1-C gave the Polishers jurisdictionover the Sunstrand. They further agreed that thePolishers would propose a list of arbitrators fromwhich Dominion would choose an arbitrator to de-cide the issue in dispute. The Polishers refused,,however, to let the Machinists join in the arbitra-tion proceeding, and the Machinists were in factunwilling to do so.On June 8, 1967, and before the above arbitra-tion agreement was effectuated, the Machinists ad-vised Dominion by letter that if, there were anytransfer of the work of operating the Sunstrandfrom the Machinists to the Polishers, the Machinistswould immediately strike.Subsequently, on June 20, 1967, Dominion filedthe charge herein, alleging that theMachinststhreatened strike action was conduct proscribed bySection 8(b)(4)(ii)(D). As a result of the pendingcharge herein, the proposed arbitration has nottaken place.B.The Contentions of the PartiesThe Polishers claims that by virtue of article 1-Cof the most recent collective-bargaining agreementbetween it and the Employer and similar provisionsin earlier contracts, the Employer has contracted toaward all "grinding" work not explicitly excludedfrom-the contract to employees represented by thePolishers. It also asserts that the grinding work indispute is similar to the grinding work its membersare assigned to -perform with the use of a High LitePolishing machine.Machinistscontends that the employees itrepresents are entitled to perform the disputedwork because it involves precision grinding of akind it has traditionally performed and is similar innature to work the Board awarded to the Machin-istsinaprior proceeding involving the sameparties.'The Machinists also relies on the un-disputed fact that the work of operating the Sun-strand machine had been traditionally assigned toand performed by Machinists when the Sunstrandwas located at the Tennessee plant.The Employer agrees with the Machinists' posi-tion, and, as has been indicated above, has assignedthe work to the Machinists. It claims, however, thatin light of the Machinists threatened strike actionfollowing the Employer's agreement with Polishersto arbitrate the question of the intent and purportof article I-C and in light of the Polishers continu-ing claimsto the work, a jurisdictional -dispute,ex-istswhich the Board should resolve.C. The Applicability of theStatuteThe charge herein alleges a violation of Section8(b)(4)(ii)-(D)-of the, Act. The record shows, andthe Machinists concedes,that on June,8, 1967, theMachinists threatened a strike to prevent any reas-signment of the'Sunstrand from the Machinists tothe Polishers.We therefore conclude that there isreasonable cause to believe that a violation of Sec-tion&(b)(4)(ii)(D) has occurred and that thedispute is properly before the Board for ,determina-i ion.3D. The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors.Among the factors usually considered by the Boardin these cases are the custom and practice in the in-dustry, the contractual agreements between theparties,, the skills and experience necessary to per-form the disputed work, and the efficiency andeconomy of operations to the employer. In the_ in-stant case, no evidence was introduced into the-'Metal Polishers,Buffers,Platers and Platers' HelpersInternationalUnion, Local 39 and Lodge 1405 of theInternationalAssociationof Machin-ists,AFL-CIO (Donunion Electric Corporation),150 NLRB 5362Acid.3 Cf.International Stereotypers' and Electrotypers' Union of North Amer-ica, Pittsburgh Electrotypers Union Local No 68, AFL-CIO (Engraving Ser-vice Company and Service Electrotype Company),167 N LRB 954. LOCAL LODGE 1405, MACHINISTS623record regarding the custom and practice of the in-dustry.We proceed to a consideration of otherrelevant factors.1.Certification and bargaining agreementsIn 1941, the Machinists was certified as represen-tative of the employees in the following unit:All employees of the Company, excludingpolishers,, buffers, platers and platers' helpers,supervisors, watchmen, timekeepers, office andclerical help, tool and die makers, machinistsand apprentices, and inspectors under the su-pervision of the engineering department, butincluding shippers and receivers.Although the unit description does not refer to"grinders," it is clear that employees representedby the Machinists have from 1941 performed nu-merous grinding operations. Here, as in the priorcase4 involving a similar jurisdictional disputebetween the Polishers and the Machinists atDominion's Mansfield plant, the record shows thatproduction employees represented by the Machin-istshave for years operated scissors grinders, beltsanders, spindle sanders, disc sanders, and benchdisc sanders, all of which are used to remove burrsfrom various piecesmade in the productionprocess.In our decision in the prior case, we found, con-trary to the claims of the Polishers, that employeesperforming grinding work - in the salvage depart-ment and in the drill press department wereproperly included in the unit represented by theMachinists.As noted above, the record indicates that, until1961, when the production of the rotors in questionwas transferred to the Employer's Tennessee plant,the grinding operation was performed on a drilllathe located in the drill press department by em-ployees represented by the Machinists. Followingthe purchase of the Sunstrand for the Tennesseeplant in 1961, the grinding operations on the-rotorswere transferred from the drill press department inMansfield to the Tennessee plant, where employeesrepresented by the Machinists operated the Sun-strand.When the Employer closed the Tennesseeplant in 1967, it transferred the Sunstrand to itsMansfield plant and assigned the operation of theSunstrand to employees represented by theMachinists. It is clear, therefore, that employeesrepresented by the Machinists have traditionallybeen responsible for the grinding of the rotors inquestion.The record supports the Machinists claim thatthe operation performed by the Sunstrand is alsoproduction cutting or grinding of the kind which wefound in the prior dispute to be within the Machin-ists certified unit. Thus, it is undisputed that thegrinding operations performed by the Sunstrandremove excessmaterial from small rotors inamounts necessary to permit the use of these rotorsas components of the electric motors the Employeruses in its applicances. This operation is, of course,an essential part of the production process and isdistinguishablefrom those grinding operationswhich are required for finishing or polishing thesurface of parts in order to improve their ap-pearance.In objecting to the Employer's assignment of theoperation of the Sunstrand to the Machinists unit,the Polishers rely upon the fact that since 1961 itscontracts have included language describing thePolishers jurisdiction as extending not only topolishing, buffing, and plating jobs, but also to all"grinding" jobs other than those expressly excludedby the contract's jurisdictional clause; i.e., grindingperformed by employees in the toolroom and main-tenance departments, and grinding performed byemployees who operate the grinding wheels in thesalvage department for casual salvage. As the Sun-strand is not thus expressly excluded and as thePolishersdidnot acquiesce in the Employer'splacement of the Sunstrand in the drill press de-partment, the Polishers claims that its contractuallydefined jurisdiction includes jurisdiction over theSunstrand.5The Employer, however, adduced testimony in-dicating that the jurisdictional clauses contained inthe Polishers contracts since 1961 were not in-tended to award to the Polishers any grindingoperationsrelatingtoproductioncuttingormachining functions, but were intended rather tobe restricted to the grinding operations traditionallyperformed by the Polishers and which involvepolishing and surface finishing work required forthe appearance of the finished product. The Em-ployer also contends, and we agree, that thefindings we made in the prior proceeding in reject-ing a similar contention of the Polishers as to thebroad purport of its contractual jurisdictionalclause serve to support the Employer's position asto the intent of the clauses.In any event, it is clear that the contract clauseson which the Polishers rests its claim were writtenwithout regard to the Machinists certification andwithout the Machinists acquiescence. We note, in'Citation,supra,fn 1sAlthough the Polishers most recent contract, executed in 1965, has ex-pired, it was still in effect when the disputed work assignment was made 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddition, that the Employer did not have a Sun-strand machine at the instant plant when it madethe contracts with the Polishers containing thebroadly phrased jurisdictional language and that theuse of this machine, following its acquisition, hasbeen limited to grinding operations of the kindtraditionally performed in the drill press depart-ment by employees whom Machinists represents. Inthese circumstances, we are unable to concludethat the Polishers claim to the disputed work is sup-ported by the jurisdictional clauses in its bargainingcontracts with the Employer.2.The skills and experience needed to perform thedisputed work and the efficiency and economy ofthe Employer's operationsAs indicated above, the undisputed recordevidence shows that the grinding work now per-formed by the Sunstrand machine is identical tothat theretofore performed by employees assignedto the drill press department and 'represented by theMachinists, and that such work is dissimilar to thatnormally performed by employees represented bythe Polishers. There is no showing, and no claim,that 'the work is either complicated or highlyskilled, or that the employees who are assigned todo it are also required to exercise any of the spe-cialized skills usually "possessed and exercised byjourneymen polishers. It is undisputed that the em-ployees presently assigned the work are performingit to the Employer's satisfaction.As to the efficiency and economy of operation, itis clear that the work of operating the Sunstrandcan most effectively be performed in the drill pressdepartment to which only employees representedby the Machinists are assigned. Thus, the recordreveals that when the Sunstrand is out of order, therotor-grindingwork is performed by employeesrepresented by the Machinists on lathes in the drillpress department. Furthermore, all of the rotormachine operations immediately preceding and fol-lowing those performed on the Sunstrand are per-formed in. the drill press department by productionunit employees represented by the Machinists.Moreover, as the Employer does not require full-time use of the Sunstrand, the employee now as-signed to that machine performs that work onlypart time, and when not so engaged is called uponto perform the machine operations.CONCLUSIONSHaving considered all pertinent factors, we con-clude that the Company's assignment of thedisputed work to employees represented by theMachinists should not be disturbed. Accordingly,and on the basis of the entire record in this case, weshalldetermine the existing jurisdictional con-troversy by awarding the work of.grindingrotors onthe Sunstrand machine to the employees in the unitrepresented by the Machinists, rather than to em-ployees represented by the Polishers. The presentdetermination is limited to the particular contro-versy which gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and theentire record in this case, the Board makes the fol-lowing Determination of Dispute, pursuant to Sec-tion 10(k) of the National Labor Relations Act, asamended.Employees of the Employer, who are currentlyrepresented by Lodge 1405 'of the InternationalAssociation of-Machinists, AFL-CIO, are entitledto perform the work of operating the Sunstrandmachine in the drill press department.